               Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 1 of 6 PageID #: 63
AO 245B (Rev. 02/!8) Judgment in a Criminal Case
                      Sheet 1

                                                                                                                        '4
                                        United States District Court
                                                         Eastern District of New York
                                                                                                                                   l OF,
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE


                     Valente Palacios Tellez                                      Case Number: 19 CR 143 (ARR)

                                                                                  USM Number: 91637-053

                                                                                   Mildred M. Whalen, Esq.
                                                                                  Defendant's Attorney
THE DEFENDANT:

El pleaded guilty to count(s)        One of the Indictment.
□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                            Offense Ended              Count


 8 U.S.C. § 1326(a) &              Illegal Reentry                                                              6/5/2019

 8U.S.C. § 1326(b)(2}



       The defendant is sentenced as provided in pages 2 through                             of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)

□ Count(s)                                               □ is      □ are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fufly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          10/16/2019
                                                                              of Imposition of Judgm^

                                                                              /s/(ARR)
                                                                         Signature of Judd




                                                                          Allyne R. Ross, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          10/16/2019
Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 2 of 6 PageID #: 64
Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 3 of 6 PageID #: 65
Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 4 of 6 PageID #: 66
Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 5 of 6 PageID #: 67
Case 1:19-cr-00143-ARR Document 20 Filed 10/18/19 Page 6 of 6 PageID #: 68
